Peb Cubiam,
The plaintiff sued to recover damages for the breach of a contract, under seal, constituting him the agent for the sale of the defendant’s cars in Philadelphia and vicinity for one year with the privilege of renewal for another year, He alleged his compliance with the contract and the failure of the defendant to deliver a part of the cars ordered and to renew the contract as agreed. The terms of the agreement, in relation to the manner by which payment was to be made for the cars, was not carried out by either of the parties and the main questions of fact at the trial were whether the agreement had been abandoned and an oral agreement substituted therefor, or whether there had been merely a waiving by parol of a part of the original covenant. These questions were submitted by a charge that is a model of clearness and accuracy and we find nothing in the voluminous record that calls for a reversal of the judgment.
The judgment is affirmed.